Citation Nr: 9914179	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim to entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for right arm pain as 
due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1984 to May 
1985 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for a right arm disorder and hypertension (high 
blood pressure) and issued a statement of the case.

The appellant did not perfect his appeal with respect to the 
denial of service connection for hypertension.  A 
supplemental statement of the case in August 1997 informed 
the appellant that no additional evidence had been submitted 
with respect to service connection for hypertension and that 
the denial of such was continued.  In October 1997 the 
appellant again requested entitlement to service connection 
for hypertension and, by letter in December 1977, he was 
informed that, following his notice of disagreement, he had 
been issued a statement of the case concerning this issue.  
Moreover, he was informed that this issue was still "in the 
appeal process."  By rating decision in March 1998, the RO 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for hypertension.  
A VA Form 8 dated in August 1998 certified that the issue of 
service connection for hypertension was on appeal.  However, 
a statement of the case has not been provided the appellant 
giving the law and regulations pertinent to reopening a 
finally denied claim.  Given the confusing procedure of this 
claim, the Board finds that the appellant is justified in 
believing that a claim for service connection for 
hypertension is still open.  However, because he did not 
perfect his appeal of the RO's denial, the issue is whether 
he is entitled to reopen his claim.  The Board finds that he 
is entitled to a statement of the case giving the regulations 
appropriate to reopening a claim and providing him with his 
appellate rights.

During the pendency of this appeal, the appellant filed 
claims for service connection for a sinus condition and for 
headaches.  In March 1996, the RO issued a rating decision 
that, in pertinent part, denied service connection for 
sinusitis and for headaches.  Thereafter, the appellant filed 
a timely notice of disagreement and substantive appeal 
addressing both of these issues.

In February 1999, the appellant petitioned to reopen his 
claim for service connection for sleep apnea.  He also raised 
additional claims seeking: (1) service connection for post-
traumatic stress disorder; and (2) an increased disability 
evaluation in excess of 10 percent for his service connection 
low back disorder.  A review of the claims file reveals no 
further information as to the current status of these three 
claims.  Accordingly, these issues are referred to the RO for 
development as appropriate. See Godfrey v. Brown, 7 Vet. App. 
398 (1995).

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991).  


REMAND

The veteran contends that he is entitled to service 
connection for hypertension, sinusitis, headaches and right 
arm pain as due to an undiagnosed illness.  For the reasons 
indicated below, a remand is found to be necessary to allow 
the RO to take action to retrieve additional medical evidence 
in this matter. 

At the March 1999 hearing before the Board, the veteran 
testified that shortly after his discharge from active duty 
service, during the summer of 1991, he received treatment for 
his alleged conditions from the VA medical center at 
Chattanooga, Tennessee.  After reviewing the evidence of 
record, the Board concludes that an attempt should be made by 
the RO to retrieve these alleged medical treatment records.  

Although the RO previously attempted to retrieve the 
veteran's post service medical records from the VA medical 
center in Chattanooga, Tennessee, the scope of these requests 
were limited.  Moreover, no response was received regarding 
the RO's September 1994 request for medical records from the 
past year.  Accordingly, the RO should request the veteran's 
post service treatment records from June 1991 through July 
1995.
 
In view of the nature of the veteran's claims, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The RO should 
make an attempt to retrieve the missing medical evidence in 
this matter.  The Board notes, however, that the ability to 
retrieve these records may require some assistance from the 
veteran.  Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the Secretary to obtain 
requested records where the appellant failed to identify 
specifically what "additional medical records" were being 
sought and why they were relevant; the duty to assist is not 
a one-way street).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing in this 
matter.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant, with the assistance of his 
representative, provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hypertension, sinusitis, headaches and 
right arm pain due to an undiagnosed 
illness, since his discharge from the 
service up until the present time.  The 
veteran should be asked to supply any 
further information he may have 
concerning his alleged medical treatment 
following his discharge from the service, 
i.e. addresses, hospital names, etc.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant, which have 
not been previously secured.  

Regardless of the veteran's response, the 
RO should attempt to retrieve all 
available medical records relating to the 
veteran, dated June 1991 through July 
1995, from the VA medical center in 
Chattanooga, Tennessee.

2.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  After reviewing 
the appellant's claims file, including 
any additional evidence received herein, 
the RO should schedule the appellant for 
any additional examination(s) that it 
feels are necessary in this matter.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  After the development requested above 
has been completed, to the extent 
possible, the RO should readjudicate all 
of the issues on appeal.  If any of the 
appellant's claims remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  With respect to 
entitlement to service connection for 
hypertension, the RO should consider 
whether there is new and material 
evidence to reopen the claim, taking into 
consideration the provisions of Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  
The appellant should be provided a 
statement of the case containing the law 
and regulations applicable to reopening a 
finally denied claim.  He should be 
provided his appellate rights with 
respect to perfecting any appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


